


Exhibit 10.51

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

WHOLESALE PRODUCT PURCHASE AGREEMENT

 

THIS WHOLESALE PRODUCT PURCHASE AGREEMENT (the “Agreement”) is made this 1st day
of January, 2018, (the “Effective Date”) by and between Priority Healthcare
Distribution, Inc., doing business as CuraScript SD Specialty Distribution, a
Florida corporation having offices at 255 Technology Park, Lake Mary, Florida
32746, (“Distributor”), and United Therapeutics Corporation (“UT”), a Delaware
corporation having offices at 1040 Spring Street, Silver Spring, Maryland.
Distributor and UT are each referred to in this Agreement as a “Party,”
collectively, the “Parties.”

 

WHEREAS, UT manufactures Product; and

 

WHEREAS, Distributor wholesales certain products to its customers, which include
physicians, physician group practices, and certain health care institutions and
facilities located in the United States and Puerto Rico; and

 

WHEREAS, Distributor has represented that it possesses the necessary expertise,
financial resources and organization to sell UT Product (as hereinafter defined)
and desires to acquire from UT the right to sell, market, distribute and
maintain UT Product in the Territory (as hereinafter defined); and

 

WHEREAS, the Parties desire to enter into this Agreement so that Distributor can
sell, distribute and maintain UT Product in the Territory

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

PRODUCTS AND SERVICES

 

1.1                               APPOINTMENT OF DISTRIBUTOR. This Agreement
governs Distributor’s distribution of those UT products set forth in EXHIBIT A
(“Product” or “Products”), which is attached hereto and incorporated by
reference herein and which may be modified from time to time by the Parties upon
written mutual consent.  UT hereby appoints Distributor and Distributor hereby
accepts such appointment, as a distributor of UT Product during the term of this
Agreement in the Territory, subject to the terms and conditions of this
Agreement. This appointment is non-exclusive, and UT reserves the right to
appoint additional distributors in the Territory and to distribute UT Product in
the Territory on its own behalf.  UT will notify Distributor prior to adding
additional distributors within the Territory.

 

1.2                               PURCHASE ORDERS. Distributor shall submit
written purchase orders to UT by electronic mail or in accordance with written
instructions provided by UT. Except as otherwise agreed by UT, Purchase Orders
shall be submitted one (1) time per month by the tenth (10th) day of the month.
Each such order shall set forth: (a) the package reference (e.g.
Remodulin/Tyvaso order quantities of ten (10); Orenitram order quantities of
twelve (12)) for the UT Product ordered including item numbers, (b) UT Product
Price per EXHIBIT A, (c) Quantity ordered for each product, (d) requested
delivery dates, (e) specific shipping instructions, and (f) if applicable, any
relevant export control information or documentation required of Distributor to
enable UT to comply with Applicable Laws.  Except as otherwise agreed by UT,
Distributor shall submit such purchase orders at least five (5) business days
prior to the requested delivery dates. Distributor is responsible for good
inventory management processes and subsequent purchases should not deviate
negatively by more than

 

1

--------------------------------------------------------------------------------


 

[***]% from the previous purchase unless unexpected events occur and are
communicated to UT in advance in writing. Distributor may, however, place a
purchase order for UT Product that is more than [***]% of a previous purchase if
needed. Distributor may only purchase UT Product from UT. Distributor may only
sell UT Products to those customers listed in EXHIBIT C.

 

1.3                               ACCEPTANCE OF ORDERS. Distributor purchase
orders are subject to acceptance by UT in UT’s sole discretion. UT shall have no
liability to Distributor or to the proposed Customer for orders that are not
accepted. Each purchase order shall be deemed to be an offer by Distributor to
purchase UT Product pursuant to the terms of this Agreement. Acceptance of an
order by UT shall oblige the Parties to the terms and conditions set forth in
this Agreement with respect to such order to the exclusion of any additional or
contrary terms set forth in the Distributor purchase order. Any terms or
conditions of such purchase order shall be null and void. Notwithstanding the
foregoing, in the event of exigent circumstances, UT shall use its Commercially
Reasonable Efforts to accept an emergency purchase order from Distributor two
(2) business days prior to the requested delivery date.

 

1.4                               REPORTS. Distributor will provide UT with data
reports as specified on EXHIBIT E, which is attached hereto and incorporated by
reference herein. The Parties intend that these reports will comply with all
applicable laws, statutes, regulations, and rules (and reasonable
interpretations thereof and guidance related thereto) (collectively, “Applicable
Laws”). In the event of any inconsistency between the data file layouts set
forth in EXHIBIT E and any Applicable Laws. Distributor shall be entitled to
unilaterally modify the data reports without consent from, UT, if required by
Applicable Law solely to the extent required to comply. If unilateral changes
are made by the Distributor and if needed the Parties shall work in good faith
to make additional modifications to the Report to reach a mutually agreed upon
format. If UT requests additional report fields, changes to the report fields,
or data configurations not specified on EXHIBIT E that require significant
changes, Distributor shall notify UT of any additional fees pursuant to
Section 2.8 below. If UT agrees to proceed, the Parties will execute an
amendment to authorize such work and amend EXHIBIT E.

 

1.5                               EVIDENCE OF PEDIGREE. In accordance with, and
to the extent required by, Applicable Law, Distributor shall create and maintain
all records, manifests, or other documentation, in electronic and/or written
form, necessary to evidence the pedigree (i.e., a record of each distribution)
of any Products purchased from UT and shipped, resold, or provided to another
distributor or customer.

 

1.6                               SERVICES.  Distributor will fulfil their
obligations as set forth in this Agreement and perform those services set forth
in EXHIBIT B, which is attached hereto and incorporated by reference herein (the
“Services”).

 

1.7                               DELIVERY OF PRODUCT.

 

(a)         Delivery Terms. Units of UT Product ordered by Distributor and
accepted by UT shall be packed for shipment and storage in accordance with UT’s
standard commercial shipping practices. UT shall use its Commercially Reasonable
Efforts to deliver Units of UT Product into the possession of a common carrier
for delivery within a reasonable period of time after acceptance of a purchase
order by UT. Unless mutually agreed upon by Distributor and UT, no UT Product
shall be shipped to Distributor on a Friday, Saturday or Sunday. Each order may
only be shipped, and shall be addressed for shipment, to the Designated Shipment
Locations specified in EXHIBIT G. Unless UT and Distributor otherwise agree in
writing, all deliveries of UT Product shall be F.O.B., Distributor’s Designated
Shipment Location. UT shall insure each shipment of UT Product with a reputable
insurer for the full invoice price of such shipment.

 

(b)         Risk of Loss. Risk of loss and title to UT Product shall pass to
Distributor upon delivery at its Designated Shipment Location. UT shall have no
liability for any loss, theft, destruction or

 

2

--------------------------------------------------------------------------------


 

damage to the Units of UT Product caused after they have been delivered to a
Designated Shipment Location. Distributor shall, at its sole cost and expense,
insure or self-insure the UT Products from the time of delivery at Distributor’s
Designated Shipment Location until delivery of the Units of UT Product by
Distributor to Customer has been completed.

 

(c)          Inspection of Product. Distributor shall promptly inspect each
shipment of UT Product. In the event of any shortage, damage, expiration, or
discrepancy in a shipment of UT Product that is patently obvious, Distributor
shall promptly report the same to UT and furnish such written evidence or other
documentation as UT may reasonably request. Distributor shall be deemed to have
accepted a shipment and UT shall not be liable for any such shortage, damage,
expiration, or discrepancy in such shipment unless Distributor provides UT with
such notice and substantiating evidence within five (5) days of receipt of the
UT Product at Distributor’s Designated Shipment Location. Upon receipt of
reasonable substantiating evidence of such shortage, damage or discrepancy, UT
shall promptly provide additional UT product or substitute products to
Distributor.

 

(d)         Modification of Orders. No accepted purchase order shall be modified
or canceled except upon the written agreement of both Parties.

 

(e)          Change Order Charges. If Distributor requests modifications to an
accepted order prior to the scheduled delivery date and prior to such time that
delivery courier has accepted contents of order, then, in consideration for
accepting such change order, UT may extend the scheduled delivery date.

 

(f)           Product Changes. Subject to applicable regulatory approval, UT
reserves the right, in its sole discretion and without incurring any liability
to Distributor except as otherwise provided in this Agreement, to: (a) alter UT
Product, (b) discontinue the manufacture of UT Product, or (c) commence the
manufacture and sale of new products having features which compete with UT
Product or make UT Product obsolete. UT also reserves the right, in its sole
discretion and without incurring any liability to Distributor except as
otherwise provided in this Agreement, immediately to alter the specifications or
the manufacturing process for UT Product for reasons of health or safety. UT
shall fill all accepted purchase orders from Distributor for altered or
discontinued UT Product for which manufacturing and commercial deliveries have
commenced prior to the effective date of such a change but otherwise shall have
no obligation to do so unless the delivery date requested in the relevant
purchase order is prior to the effective date of such a change.

 

1.8                               PRODUCT RETURNS. UT will not accept the return
of any UT Product, unless agreed in writing by UT, except if returned pursuant
to a recall under Section 1.13 (b) below or products delivered under
non-acceptable conditions as described in Section 1.7 (c). Notwithstanding
anything herein to the contrary, all Product returns made in conjunction with
this Agreement will be made on behalf of Distributor by Distributor’s designated
third party product returns company (“Returns Agent”). UT will pay any
reimbursement associated with Product returns directly to Distributor and not to
the Returns Agent. All fees associated with the use of the Returns Agent’s
services will be paid by Distributor and not UT.

 

1.9                               DIVERSION. Distributor shall promptly notify
UT upon learning of any activity that appears to illegally divert any Products.
UT shall promptly notify Distributor if UT becomes aware of any diverted
Product.

 

3

--------------------------------------------------------------------------------


 

1.10                        ADVERSE EVENT REPORTING (“AE”)/PRODUCT COMPLAINTS
(“PC”). Distributor will not be responsible for United States Food and Drug
Administration (“FDA”) reporting of adverse events/product complaints.
Distributor shall notify UT at drugsafety@unither.com utilizing Distributor’s
standard form within two (2) business days of any adverse event or product
complaint from a third party being reported to Distributor that meets the
definition as defined in Exhibit H of a serious adverse event or product
complaint for purposes of regulatory reporting globally.

 

1.11                        PRODUCT EDUCATION. Distributor will not promote UT’s
Products, but Distributor will promote its own distribution services to its
customers in accordance with Distributor’s standard business practices, which
typically include, but are not limited to, informing its customers of pricing
available for products distributed by Distributor. Distributor may, provide its
customers with educational information concerning Product, additionally
information may be provided by UT and reviewed and pre-approved by Distributor.

 

1.12                        SALES OUTSIDE THE UNITED STATES. Distributor agrees
not to distribute or sell Products outside of the United States, its territories
or possessions (the “Territory”), unless otherwise agreed to between the Parties
in a written amendment to this Agreement.

 

1.13                        SUSPENSION OF DISTRIBUTION AND RECALL.

 

(a)         Suspension of Distribution. If, for good reason and with written
notification, UT requests that Distributor suspend distribution of any Product,
Distributor shall use commercially reasonable efforts to suspend its
distribution of such Product. If the suspension continues for more than six
(6) weeks, UT will repurchase the Product held in inventory by Distributor at
the Product Price, as defined in Section 2.1(a), paid for such Product by
Distributor, and Distributor shall have the right to terminate this Agreement
for material breach under Section 3.2(c)(vi) of this Agreement. All such
repurchased Product shall be returned to UT at UT’s expense.

 

(b)         Recalls.  Any recalls of UT Product shall be conducted in compliance
with FDA requirements and the UT standard operating procedure for recalls (“UT
Recall SOP”) as provided to and accepted by Distributor. UT shall promptly
notify Distributor of any recalls initiated by UT or required by the FDA. UT
shall provide Distributor a third party (e.g., UPS or FedEx) billing number for
shipping of recalled Products to UT (or UT’s designated agent) at UT’s expense.
Distributor shall provide to UT the names and addresses of customers that may
have received recalled Products. To the extent such recall does not result from
a breach of any of Distributor’s representations and warranties under this
Agreement or Distributor’s negligence or willful misconduct (in which even
Distributor shall be responsible for all recall related expenses), UT shall be
responsible for the mailing, shipping, and reasonable administrative expenses
incurred by Distributor in connection with the recall, plus a reasonable service
fee of one dollar ($1.00) per customer name and address, up to a maximum of one
thousand dollars ($1,000) per recall. In addition, UT shall pay the cost of
replacement Product for Distributor’s customers.

 

(c)          Records of Recalls. Distributor shall maintain for two (2) years
after termination or expiration of this Agreement such information as is
reasonably required in the event of a Product recall after termination or
expiration of this Agreement, and shall make such information available to UT,
at UT’s expense, in the event of such a recall.

 

(d)         Investigations. Distributor shall use its commercially reasonable
efforts to cooperate with UT in investigating any Product failure that resulted
in the need for a recall and any reasonable costs involved with such
investigation will be paid by UT.

 

1.14                        [***]

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

PRICES, FEES, AND PAYMENT

 

2.1                               PRODUCT PRICING.

 

(a)         Product Price. The price Distributor will pay UT for Products is set
forth in EXHIBIT A (the “Product Price”).

 

(b)         Resale Price. The Parties acknowledge that Distributor may offer the
UT Product in the Territory at such prices or discounts as Distributor, in its
sole discretion, may determine.

 

(c)          Price Changes. At any time during the term of this Agreement, UT
may increase or decrease its Prices for UT Product with advance written notice
to Distributor of the effective date of the price change by sending such change
notice to [***]. Any such price change shall not apply to purchase orders
accepted prior to the effective date of the applicable price change. Distributor
agrees to continue placing purchase orders at quantity volumes consistent with
demand and inventory levels prior to the effective date of any such price
change.

 

(d)         Costs. All costs related to shipping, insuring, packing, handling
and delivering UT Product to Distributor’s facility shall be at the sole expense
of UT. All such costs incurred after the instant of delivery to the Designated
Shipment Location shall be the responsibility of Distributor. Notwithstanding
anything to the contrary in this Agreement, UT may, in its sole discretion,
charge Distributor for any and all shipping, packing, handling or delivery
charges associated with emergency purchase orders, or if Distributor places
three (3) or more orders in a one (1) month period.

 

2.2                               PAYMENT TERMS.

 

(a)         Distributor shall make payments for UT Product within sixty (60)
days of invoice date of an applicable invoice from UT payable by check and
received by UT prior to the 60 day due date. Distributor shall be eligible for a
two percent (2%) prompt pay discount if payment is received by UT within thirty
(30) days of the date of invoice. All payments shall be made in United States
Dollars.

 

2.3                               TAX PAYMENTS. Each Party shall pay all taxes,
duties, import deposits, assessments and other governmental charges, however
designated, that are now or hereafter imposed upon such Party by any
governmental authority or agency in connection with the performance of its
obligations under this Agreement.

 

5

--------------------------------------------------------------------------------


 

2.4                               CHARGEBACKS. Subject to UT’s reimbursement of
the Chargebacks (as described below) Distributor shall provide wholesale
distribution to certain entities eligible for discounted government pricing
(e.g., FSS, VA, PHS (340B)) (“Discounted Entity”) as described herein. The
discounted government pricing is less than the price at which Distributor
purchases UT Product (i.e., less than the Price set forth in Attachment A).
Distributor shall create an account for each Discounted Entity purchasing UT
Product from Distributor. As part of this process, Distributor shall use
Commercially Reasonable Efforts to identify whether the proposed Discounted
Entity is eligible for discounted government pricing through direct
documentation from the proposed Discounted Entity or through review of data on
the HRSA eligibility website or other database resource. UT agrees that all HRSA
active entity codes are eligible for discounted government pricing. As an order
for UT Product is received from the Discounted Entity, Distributor shall sell UT
Product to the Discounted Entity at the discounted government price. At least
five (5) business days prior to the effective date of any original contract, or
update to any existing contract, UT will provide Distributor, via email, all
original contract pricing and/or membership information, and any contract
notifications or updates to ContractAdmin@CuraScript.com. The difference between
the discounted government price and the Price as of the Discounted Entity’s
invoice date for the UT Product is referred to as the “Chargeback.” The
Chargeback shall be paid by UT to Distributor by check. When submitting a
Chargeback request to UT, Distributor shall send Distributor’s chargeback
template via systematic email to UTtrade@unither.com and shall include the
information in an Excel format as set forth below. Chargeback request(s) shall
be submitted to UT by the tenth (10th) day of each month for all activity in the
previous calendar month. UT shall process Chargeback credits due to Distributor
within thirty (30) days of receipt of the Chargeback submission. UT shall send
Distributor any information or updates regarding Chargeback requests to
ChargebackAdmin@CuraScript.com. UT will provide, at the time of payment, a
reconciliation report for disputed Chargeback items.

 

Manual Chargeback Report

 

[g10983ks01i001.jpg]

 

Distributor may resubmit disputed Chargebacks for reconsideration within (60)
days from the date the reconciliation report is received. In the event that new
information surfaces that causes corrections or adjustments to prior sales,
Distributor may reopen and resubmit chargeback claims within eighteen (18)
months of the original sale date or as otherwise may be required in a government
contract. Distributor shall not set off Chargebacks owed by UT against any
amounts owed by Distributor to UT. Upon termination of this Agreement, if there
are any unapplied credits for a Chargeback, UT shall issue a check in the amount
thereof to Distributor. Chargebacks paid hereunder constitute reimbursement to
Distributor for debits incurred in administering UT discounts to Discounted
Entities, and are not, and should not be construed as, remuneration intended to
induce Distributor to purchase, order, lease, or recommend any UT product.

 

6

--------------------------------------------------------------------------------


 

2.5                               DATA REPORT MODIFICATIONS. UT shall pay
Distributor a programming fee of $185 per hour within thirty (30) calendar days
of receipt of Distributor’s invoice for such programming for any changes to the
data specifications set forth on EXHIBIT E, including the addition of reporting
fields, changes to the report fields, or data configurations not specified on
EXHIBIT E. Late payments will accrue interest at the rate of eighteen percent
(18%) per annum (or the maximum amount permissible under Applicable Law, if
lower) for every invoice or statement past due.  The late payment fee shall be
calculated on the basis of a 365-day year for the actual number of days elapsed
between the date upon which payment was due and the date upon which payment is
made. UT agrees to pay reasonable attorney fees and expenses incurred by
Distributor in enforcing its right of collection.

 

2.6                               FEES FOR SERVICES.

 

(a)         Services Fee. In consideration for Distributor’s performance of the
Services, UT shall pay Distributor a fee (the “Services Fee”) in accordance with
EXHIBIT B. Distributor shall invoice UT monthly, and UT shall pay such invoices
within thirty (30) calendar days of receipt.

 

(b)         Late Fee. Payment of the Services Fee other than as stated herein
will result in a late payment fee equal to eighteen percent (18%) per annum (or
the maximum amount permissible under Applicable Law, if lower) for every invoice
or statement past due. The late payment fee shall be calculated on the basis of
a 365-day year for the actual number of days elapsed between the date upon which
payment was due and the date upon which payment is made. UT agrees to pay
reasonable attorney fees and expenses incurred by Distributor in enforcing its
right of collection.

 

ARTICLE III

TERM AND TERMINATION

 

3.1                               TERM. Unless and until this Agreement is
terminated as provided for herein, this Agreement shall have a term of Two
(2) years, commencing on the Effective Date. Following the initial term, this
Agreement shall be renewed automatically for additional one-year terms unless
either Party shall have given the other written notice of non-renewal at least
sixty (60) days prior to the expiration of the then current term.

 

3.2                               TERMINATION. This Agreement is made in good
faith based on the assumption that early termination shall not be required.
Notwithstanding the foregoing, early termination shall be permissible as
follows:

 

(a)         By either Party with ninety (90) days’ written notice for any
reason.

 

(b)         Immediately by either Party if such Party provided written notice
detailing a material breach of this Agreement and the breaching Party failed to
cure the breach within thirty (30) days of the date of the notice.

 

(c)          Immediately with written notice, by either Party, except that only
Distributor may terminate this Agreement with respect to subsection (vi), in the
event that:

 

(i)        the other Party shall file any petition under any bankruptcy,
reorganization, insolvency or moratorium laws, or any other law or laws for the
relief of or in relation to the relief of debtors;

(ii)       there shall be filed against the other Party any involuntary petition
under any bankruptcy statute or a receiver or trustee shall be appointed to take
possession of all or a substantial

 

7

--------------------------------------------------------------------------------


 

part of the assets of the Party that has not been dismissed or terminated within
sixty (60) days of the date of such filing or appointment;

(iii)      the other Party shall make a general assignment for the benefit of
creditors or shall become unable, or admit in writing its inability, to meet its
obligations as they mature;

(iv)     the other Party shall institute any proceedings for liquidation or the
winding up of its business other than for purposes of reorganization,
consolidation, or merger;

(v)      the other Party’s financial condition shall become such as to endanger
completion of its performance in accordance with the terms and conditions of
this Agreement;

(vi)     UT suspends distribution of Products for more than six (6) weeks
pursuant to Section 1.13(a); or

(vii)    the other Party is unable to perform its duties for a period of thirty
(30) days pursuant to Section 7.10.

 

(d)         Immediately upon notification by either Party if the terms of this
Agreement are determined by either Party in good faith to be inconsistent with
any Applicable Law, or upon a change in law pursuant to Section 7.11.

 

(e)          [***]

 

ARTICLE IV

CONFIDENTIALITY AND DATA

 

4.1                               CONFIDENTIALITY. Each Party shall take all
reasonable actions and do all things reasonably necessary to ensure that any
information contained in this Agreement, as well as any information that is
disclosed by one Party to the other under this Agreement (in any case,
“Confidential Information”) shall not be disclosed or used for purposes outside
this Agreement. The foregoing prohibition shall not apply to disclosures: (a) to
the disclosing Party’s attorney or accountant; (b) made pursuant to a request
from a legal or regulatory authority; (c) by the disclosing Party to its
Affiliate, as defined below (provided such Affiliate is subject to the
confidentiality restrictions herein), and for the purpose of this section
“Affiliate” shall mean an entity in which the disclosing Party maintains an
ownership position or an entity under common ownership or control with the
disclosing Party; or (d) that are required pursuant to a court order or by law.
The foregoing prohibition shall not apply to information that: (i) a Party can
show it knew prior to disclosure without obligation of confidentiality; (ii) is
or becomes public knowledge through no fault of said Party; or (iii) is lawfully
disclosed by a third party under no obligation of confidentiality. This
Section 4.1 shall survive any termination of this Agreement for a period of five
(5) years thereafter. Each Party shall either return to the other Party, or
destroy, all Confidential Information received hereunder upon the expiration or
termination of this Agreement, except that each Party may retain one (1) copy of
such Confidential Information in order to satisfy any future legal obligations
it may have. Notwithstanding anything to the contrary contained herein, if
reasonably necessary, Distributor shall be permitted to disclose to potential
and existing customers of Distributor (and any potential purchaser of
Distributor) the general terms of this Agreement.

 

4.2                               Notwithstanding anything to the contrary in
this Agreement, Distributor shall not sell its purchasing data, which may
include data relating to the Product, to third parties (e.g., IMS or NDC).

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1                               STATUTORY AND REGULATORY COMPLIANCE.
Distributor and UT shall comply with all Applicable Laws governing their
activities related to this Agreement, including without limitation, laws related
to

 

8

--------------------------------------------------------------------------------


 

fraud and abuse, false claims, provision of samples, and prohibition on
kickbacks. Without limiting the generality of the foregoing, the Parties further
agree as follows:

 

(a)         Discounts/Rebates. Although Distributor does not submit claims or
requests for payment to Medicare or Medicaid, the Parties have structured any
discounts and rebates under this Agreement in a manner consistent with the
applicable characteristics of the statutory discount exception (42 U.S.C.
§ 1320a-7b(b)(3)(A)) and the discount safe harbor (42 C.F.R. § 1001.952(h)). The
terms pursuant to which any discount or rebate will be paid are fixed and are
set forth in this Agreement and the attached Exhibits. This Agreement is not
dependent on, and does not operate in conjunction with, either explicitly or
implicitly, any other arrangement or agreement between UT and Distributor. UT
represents and warrants that: (i) it will refrain from doing anything that would
impede Distributor from meeting any reporting obligations Distributor may have
under Applicable Law; (ii) it will comply with all reporting requirements for
pharmaceutical manufacturers under all Federal health care programs and, in
particular, will include any and all discounts and rebates paid hereunder in its
calculations of “average manufacturer price” or “best price” under the Medicaid
drug rebate program, and in the calculations of “average sales price” under
Medicare, to the extent applicable; (iii) it will properly report the existence
of the discounts/rebates on the invoices or statements submitted by UT to
Distributor; and (iv) no discount/rebate paid pursuant to this Agreement is
intended in any way as a discount related to a drug formulary or drug formulary
activities and no discount/rebate has been negotiated or discussed between the
Parties in connection with any such drug formulary or formulary activities. To
the extent required under Applicable Law, Distributor will report the
discounts/rebates to appropriate Federal health care programs, and will, upon
the request of a governmental agency, including the Secretary of Health and
Human Services or a state healthcare agency, disclose information regarding the
discounts/rebates to the requesting agency.

 

(b)         Services Fee. UT represents and warrants that: (i) it has engaged
Distributor to perform bona fide, legitimate, reasonable, and necessary
Services; (ii) the Services are not intended to serve, either directly or
indirectly, as a means of marketing the Product; (iii) the Services do not
involve the counseling or promotion of any off-label use of the Products or a
business arrangement or other activity that violates any Applicable Laws;
(iv) the Service Fees (as set forth at EXHIBIT B) do not constitute a discount
or other form of compensation that must be included in “best price,” “average
manufacturer price,” or “average sales price” reporting; (v) the Service Fees
are not intended in any way as remuneration for referrals or for other business
generated; (vi) the Service Fees represent fair market value for the services
based on arms-length negotiations; and (vii) the Service Fees paid pursuant to
this Agreement are not intended in any way as payments related to a drug
formulary or drug formulary activities and have not been negotiated or discussed
between the Parties in connection with any such drug formulary or formulary
activities.

 

(c)          Compliance With Drug Distribution Laws. By executing this
Agreement, UT hereby designates Distributor, and Distributor accepts such
designation, as an authorized distributor of record for the Products for
purposes of the Parties’ compliance with the Prescription Drug Marketing Act of
1987, as amended by the Prescription Drug Amendments of 1992 and the Drug
Quality and Security Act of 2013, including the Drug Supply Chain Security Act
(DQSA), and as may be further amended from time to time, and any and all other
applicable laws and regulations requiring the same or similar designation as an
authorized pharmacy of record or authorized distributor of record. UT and
Distributor represent and warrant that, to their knowledge, they are authorized
trading partners under the DQSA and a party that experiences a change in its
authorized status will notify the other party in writing promptly. UT agrees to
provide any documentation of Distributor’s authorized status and documentation
of and statements relating

 

9

--------------------------------------------------------------------------------


 

to pharmaceutical transactions as may be reasonably requested by Distributor as
necessary for compliance with Applicable Laws.

 

(d)         Regulatory Approvals. UT represents and warrants that it has
received all applicable regulatory and statutory approvals in order for it to
lawfully distribute the Product(s) to Distributor hereunder.

 

(e)          FDA Compliance. UT hereby represents that, at the time of
commercial sale of the Product, UT will have received clearance from FDA to
market the Product in the United States. In the event FDA or any other
governmental entity withdraws its marketing clearance for the Product, UT shall
promptly notify Distributor. Furthermore, UT represents and warrants that, at
the time of shipment or delivery from UT, the Products (i) shall not be
adulterated, misbranded, or otherwise prohibited within the meaning of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C.A. 301 et seq., as amended, and in
effect at the time of shipment or delivery (“FFDCA”) or within the meaning of
any Applicable Law in which the definition of adulteration or misbranding are
substantially the same as those contained in the FFDCA; and (ii) shall not be
merchandise that may not be introduced or delivered for introduction into
interstate commerce under the provisions of Sections 301, 404 or 505 of the
FFDCA (21 U.S.C.A. 331, 344 and 355).

 

5.2                               PRODUCT MATERIALS. UT represents and warrants
that any materials relating to Products that it provides to Distributor: (a) are
limited to communications that are intended to describe the Product or provide
important Product-related information; (b) if required under Applicable Law,
have received all appropriate regulatory approvals prior to use (e.g., FDA
approval); and (c) do not involve the counseling or promotion of any off-label
use.

 

5.3                               PRODUCT WARRANTY. UT hereby authorizes
Distributor to rely upon, and to pass on the UT standard warranty set forth in
EXHIBIT D to Distributor’s Customers in the Territory, which may be revised by
UT upon written notice to Distributor.

 

5.4                               EXCLUDED CLAIMS. UT shall not have any
additional warranty obligations to Distributor or Customers under Section 5.3
above or otherwise to the extent that Distributor has made any warranties, oral
or written, beyond those expressly set forth in the standard UT warranty, set
forth in EXHIBIT D hereto. Distributor shall not offer its customers any
warranties different from or in addition to those given by UT hereunder.

 

5.5                               FEDERAL PROGRAMS. UT represents, warrants, and
certifies that neither it nor any of its principals were or are debarred,
suspended, proposed for debarment, otherwise determined to be ineligible to
participate in Federal health care programs (as that term is defined in 42
U.S.C. 1320a-7b(f)), convicted of a criminal offense related to the provision of
health care items or services, or currently the subject of any Office of
Inspector General investigation (collectively, an “Adverse Enforcement Action”).
UT shall notify Distributor immediately if UT or any of its principals becomes
the subject of an Adverse Enforcement Action.

 

ARTICLE VI

INDEMNIFICATION, LIMITATION OF LIABILITY, AND INSURANCE

 

6.1                               MUTUAL INDEMNIFICATION.

 

(a)         Distributor Indemnification. Distributor will indemnify and hold UT
and its affiliates, officers, directors, agents and employees harmless from and
against any loss, cost, damage, expense, or other liability, including, without
limitation, reasonable costs and attorney fees (collectively, “Damages”)
incurred in connection with any and all actual or threatened third party claims,
suits, investigations, enforcement actions, or any other judicial or
quasi-judicial proceeding (“Claims”)

 

10

--------------------------------------------------------------------------------

 

arising out of (i) Distributor’s negligent acts or omissions or willful
misconduct, or (ii) Distributor’s breach of this Agreement. Distributor shall
have no obligation to indemnify UT in connection with any Claims caused by or
based upon the negligence or intentional misconduct of UT or UT’s breach of this
Agreement.

 

(b)         UT Indemnification. UT will indemnify and hold Distributor and its
affiliates, officers, directors, agents and employees harmless from and against
any Damages incurred in connection with any and all Claims arising out of
(i) UT’s manufacturing of the Products or any harm caused to a third party
resulting from the use of the Product; (ii) any recall, quarantine, warning, or
withdrawal of any Products; (iii) UT’s negligent acts or omissions or willful
misconduct; (iv) UT’s breach of this Agreement; or (v) the use by any third
party of any Product. UT shall have no obligation to indemnify Distributor in
connection with any Claims caused by or based upon the negligence or intentional
misconduct of Distributor or Distributor’s breach of this Agreement.

 

(c)          Notification. As a condition of indemnification, the Party seeking
indemnification shall notify, to the extent possible under Applicable Law, the
indemnifying Party in writing promptly upon learning of any Claim for which
indemnification may be sought hereunder. The indemnifying Party shall have a
right to participate in the defense of such Claim, and the Parties will
cooperate in good faith in such defense. No Party shall have an obligation to
indemnify the other Party as described herein with respect to any Claim settled
without the mutual written consent of both Parties, which consent shall not be
unreasonably withheld.

 

6.2                               LIMITATION OF LIABILITY. In no event shall
either Party be liable to the other under this Agreement for any special,
incidental, indirect, exemplary, or consequential damages, whether based on
breach of contract, warranty, tort (including negligence), lost profits or
savings, punitive damages, injury to reputation, loss of customers or business,
product liability, or otherwise, regardless of whether such Party has been
advised of the possibility of such damage. The Parties acknowledge and agree
that the foregoing limitations of liability are a condition and material
consideration for their entry into this Agreement.

 

6.3                               INSURANCE. Distributor and UT shall maintain
such policies of general liability, professional liability, and other insurance
of the types and in amounts customarily carried by their respective businesses.
Notwithstanding the foregoing, UT shall, at a minimum, maintain throughout the
term of this Agreement commercial products liability coverage, either through
commercial insurance or a self-insured retention pool, in an amount no less than
ten million dollars ($10,000,000). Each Party shall provide the other with
reasonable proof of insurance upon written request.

 

ARTICLE VII

GENERAL TERMS

 

7.1                               NON-EXCLUSIVITY. Nothing herein shall be
construed to limit Distributor from entering into other agreements with other
manufacturers or wholesalers that allow Distributor to distribute or wholesale
products that compete with UT’s Products.

 

7.2                               NOTICE. Any notice, demand, request, consent,
or approval required or permitted hereunder shall be in writing and shall be
delivered: (a) personally; (b) by certified mail, return receipt requested,
postage prepaid; (c) by facsimile transmission; or (d) by overnight courier by a
nationally recognized courier service, to the address indicated below or to such
other address as may be designated in writing by each Party from time to time.

 

If to UT:

 

United Therapeutics Corporation

1040 Spring Street

 

11

--------------------------------------------------------------------------------


 

Silver Spring, Maryland 20910

Attention: Chief Financial Officer

Telefax: 301-508-9291

 

With a copy to:

 

United Therapeutics Corporation

1735 Connecticut Ave. NW, 2nd Floor

Washington, DC 20009

Attention: General Counsel

Telefax: 202-483-4005

 

If to Distributor:

 

Express Scripts, Inc.

c/o Priority Healthcare Distribution, Inc.

One Express Way

St. Louis, MO 63121

Attn: Legal Department

 

With a copy to:

 

Priority Healthcare Distribution, Inc.

255 Technology Park Drive

Lake Mary, FL 32746

Attn: General Manager

 

All such communications shall be deemed to have been received by the intended
recipient: (i) on the day actually received if delivered personally; (ii) five
(5) business days following deposit in the United States Mail if sent by
certified mail; (iii) upon confirmation of receipt of a facsimile transmission
if sent by facsimile; or (iv) on the next business day if sent by overnight
courier.

 

7.3                               SEVERABILITY. In the event any portion of this
Agreement not material to the remaining portions hereof shall be held illegal,
void, or ineffective, the remaining portions hereof shall remain in full force
and effect. Subject to the consent of both Parties, such consent not to be
unreasonably withheld, if any of the terms or provisions of this Agreement are
in conflict with any Applicable Laws, then such terms or provisions shall be
deemed inoperative to the extent that they may conflict with such Applicable
Laws and shall be deemed to be modified to conform to such Applicable Laws.

 

7.4                               AUDIT. No more than once during any twelve
(12) month period with 30 business days written notice accompanied by a detailed
scope during the term of this Agreement and for one hundred eighty (180) days
thereafter, either Party shall permit a certified public accountant, engaged by
the auditing Party and reasonably acceptable to the other Party (“Auditor”) to
audit the other’s records relating to the twelve (12) month period preceding the
date when the audit is conducted.  Such audit shall be limited to tracking of
rebates, data reports, and chargeback reports.  This audit may include
Distributor’s facilities and quality systems as they relate to the Services
covered by Exhibit B, with the exception of information and operations regarded
by the Distributor as Proprietary information.  If either Party elects to
conduct an audit, the other Party agrees to make available upon thirty (30)
days’ advance written notice, during normal business hours, such documents and
personnel in a manner as not to unduly interfere with the audited Party’s
operations.  If any audit reveals (a) an error in the calculation, reporting, or
payment of any rebates; or (b) that an overcharge or undercharge incurred, in
the case of an error by either Party, such Party shall provide a written
response or explanation, correct any error, and remit any monies

 

12

--------------------------------------------------------------------------------


 

due within fifteen (15) days after receiving notice of the error or overcharge. 
Any Auditor hired by either Party must both enter into a confidentiality
agreement executed by both Parties and be retained on an hourly or fixed rate
basis, and not a contingency basis. Each Party shall pay their respective
expenses associated with the audit. If an independent third party is used to
conduct the audit, such third party shall execute a confidentiality agreement
with the Distributor prior to any such audit. Audits during December and
January are excluded unless the request is related to an inspection and timing
stipulated by a government regulator that impacts the services defined in this
agreement.  Notwithstanding the foregoing, “for cause” audits may be performed
with less than thirty (30) business days’ notice, but with as much notice as
reasonably practicable taking into account the level of urgency associated with
a “for cause” audit. DISTRIBUTOR will issue responses in writing to UT within an
agreed timeline to any “for cause” audit observations.  These timelines may be
accelerated for critical audit observations, relating to the distribution of UT
Product.

 

7.5                               ENTIRE AGREEMENT. With regard to the issues
addressed herein, this Agreement and the Exhibits attached hereto contain the
entire agreement and understanding of the Parties, and supersede any and all
prior agreements and understandings regarding the same subject matter.

 

7.6                               AMENDMENT. No amendment, modification,
revision, representation, warranty, promise or waiver of or to this Agreement
shall be effective unless the same shall be in writing and signed by both
Parties. Notwithstanding the foregoing, EXHIBIT A (Product Pricing) may be
modified with a written notification from UT to Distributor. Upon the effective
date of the change, the Exhibit(s) will be deemed amended to reflect such
change.

 

7.7                               COUNTERPARTS. This Agreement may be executed
in any number of counterparts, all of which together shall constitute one and
the same instrument.

 

7.8                               ASSIGNMENT. Neither Party may assign this
Agreement without the written consent of the other; provided, however, that
Distributor may assign this Agreement to any entity that, directly or
indirectly, wholly owns or controls Distributor or any affiliate that is,
directly or indirectly, wholly owned or controlled by any entity that, directly
or indirectly, wholly owns or controls Distributor.

 

7.9                               DELEGATION OF RESPONSIBILITIES. Distributor
may engage a third party to conduct certain administrative functions on its
behalf and may subcontract portions of certain limited functions and
responsibilities of this Agreement, including, but not limited to, data
compilation and reporting services, financial accounting and processing
services, or any other function relating to any of Distributor’s obligations set
forth herein. UT agrees to cooperate with Distributor’s reasonable requests
relating to Distributor’s engagement of any such third party. Such third party
must perform in a manner conforming to this Agreement and will be bound by
confidentiality restrictions no less restrictive than are set forth in
Section 4.1 of this Agreement. Distributor shall retain full responsibility and
liability for the performance of any subcontracted service.

 

7.10                        FORCE MAJEURE. Notwithstanding anything to the
contrary herein, neither Party shall be liable in any manner for any delay to
perform its obligations under this Agreement where the cause of such delay is
beyond a Party’s reasonable control, including, without limitation, any delay or
failure due to strikes, labor disputes, riots, earthquakes, storms, hurricanes,
floods or other extreme weather conditions, fires, explosions, acts of God,
embargoes, war or other outbreak of hostilities, government acts or regulations,
or the failure or inability of carriers, suppliers, delivery services, or
telecommunications providers to provide services necessary to enable a Party to
perform its obligations hereunder. In any such circumstance, the Party unable to
perform its obligations shall notify the other Party of such circumstance, and
said other Party shall have the right to terminate this Agreement immediately
pursuant to Section 3.2(c)(vii) if the Party continues to be unable to perform
its obligations hereunder for a period of thirty (30) days.

 

13

--------------------------------------------------------------------------------


 

7.11                        CHANGE IN LAW. If, subsequent to the Effective Date
(a) there is a change to any existing Applicable Laws; (b) any Applicable Law is
promulgated, enacted, enforced, or otherwise applied; or (c) any decree, order,
judgment, or permanent injunction is entered or enforced by any court of
competent jurisdiction or any other government agency relating to the terms of
this Agreement, which in the good faith opinion of UT or Distributor adversely
and materially affects or will adversely and materially affect its business by
reason of the terms of this Agreement, the affected Party shall notify the other
Party in writing and the Parties will promptly negotiate alternative terms that
would not adversely and materially affect the affected Party’s business, and
that would, subject to Applicable Law, provide reasonably equivalent benefits to
both Parties as the modified or deleted terms. If the Parties do not so reach a
mutually satisfactory agreement within thirty (30) days after notice from the
affected Party, the relevant adverse terms may be terminated or, if the relevant
adverse terms are material to the overall Agreement, the Agreement may be
terminated pursuant to Section 3.2(d).

 

7.12                        WAIVER. No waiver of any term of this Agreement
shall be valid unless waived in writing and signed by the Party against whom the
waiver is sought. The failure of either Party to require performance by the
other Party of any provision of this Agreement shall not affect, in any way, the
right to require such performance at any time thereafter.

 

7.13                        INDEPENDENT CONTRACTORS. Nothing in this Agreement
is intended to create any relationship between Distributor and UT other than as
independent contractors and neither Party, nor any of their employees, staff,
agents, officers, or directors shall be construed to be the agent, fiduciary,
employee, or representative of the other.

 

7.14                        CHOICE OF LAW. This Agreement and performance of the
obligations hereunder, shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without regard to the conflicts of laws
provision therein.

 

7.15                        SURVIVAL. The confidentiality and indemnification
obligations described in this Agreement shall survive the termination of this
Agreement. These ongoing obligations shall be binding upon both Parties
regardless of the reason for the termination of this Agreement.

 

7.16                        THIRD PARTY BENEFICIARIES. This Agreement is not a
third party beneficiary contract, and, therefore, there are no third party
beneficiaries to this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, duly authorized, has executed this
Agreement, effective as of the Effective Date.

 

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

By:

/s/ Earl English

 

By:

/s/ Kevin T. Gray

 

 

 

Print

 

Print

Name:

Earl English

 

Name:

Kevin T. Gray

 

 

 

Title:

President

 

Title:

SVP, Strategic Operations

 

 

 

Date:

10.6.17

 

Date:

12/20/2017

 

15

--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCT PRICING

 

UT shall notify the Distributor in writing of any change (and the amount of the
change) in the Price of any respective UT Product in accordance with
Section 7.2.

 

UT shall provide Distributor with a current list of UT Product prices to
Discounted Entities, including FSS prices, Federal Ceiling Prices, and prices to
section 340B entities, and shall promptly notify Distributor of any and all
changes in such prices as well as the effective dates of such changes.

 

UT PRODUCT NAME

 

NDC

 

STRENGTH

 

PRICE

Orenitram

 

66302-300-01

 

0.125 mg

 

$487.50

Orenitram

 

66302-300-01

 

0.25 mg

 

$975.00

Orenitram

 

66302-300-01

 

1.0 mg

 

$3,900.00

Orenitram

 

66302-300-01

 

2.5 mg

 

$9,750.00

Orenitram

 

66302-350-01

 

5.0 MG

 

$19,500.00

Orenitram
10 Count Bottle

 

66302-300-10

 

0.125 mg

 

$48.75

Orenitram
10 Count Bottle

 

66302-300-10

 

0.25 mg

 

$97.50

Orenitram
10 Count Bottle

 

66302-300-10

 

1.0 mg

 

$390.00

Orenitram
10 Count Bottle

 

66302-300-10

 

2.5 mg

 

$975.00

Orenitram
10 Count Bottle

 

66302-350-10

 

5.0 mg

 

$1,950.00

Remodulin 1mg

 

66302-0101-01

 

1mg/20ml

 

$1,179.00

Remodulin 2.5mg

 

66302-0102-01

 

2.5mg/20ml

 

$2,947.50

Remodulin 5 mg

 

66302-0105-01

 

5mg/20ml

 

$5,895.00

Remodulin 10 mg

 

66302-0110-01

 

10mg/20ml

 

$11,790.00

Remodulin Diluent

 

66302-150-50

 

50 mL vial, carton of 1

 

No-Charge

Tyvaso Patient Starter Kit (PSK)

 

66302-206-01

 

 

 

$16,750.00

Tyvaso Patient Resupply Kit (RSK)

 

66302-206-02

 

 

 

$15,015.00

Tyvaso Supplemental Refill 4 ct

 

66302-206-03

 

 

 

$2,145.00

Tyvaso Institutional Starter Kit (ISK)

 

66302-206-04

 

 

 

$3,880.00

 

NDC 66302-206-01 Tyvaso Starter Kit includes:

·                  28 ampules of Tyvaso

·                  Sets of Autoclavable Parts

·                  Tyvaso Inhalation Devices

·                  2 AC Power Adapters

·                  1 Rechargeable Battery Pack

·                  1 Car Power Cord

·                  1 Leather Carrying Case

·                  32 Medicine Cups

·                  64 Filter Membranes

·                  1 Nose Clip

 

16

--------------------------------------------------------------------------------


 

·                  1 Measuring Cup

·                  1 Safety Box

·                  2 Sets of Safety Plugs

 

NDC 66303-206-02 Tyvaso Re-Supply Kit includes:

 

·                  28 ampoules of Tyvaso

·                  1 Set of Autoclavable Parts

·                  32 Medicine Cups

·                  64 Filter Membranes

 

NOC 66302-206-03 Tyvaso Supplemental Refill includes:

 

·                  4 ampoules of Tyvaso

 

NDC 66302-206-04 Tyvaso Institutional Starter Kit (ISK) includes:

 

·                  4 ampules of Tyvaso

·                  2 Sets of Autoclavable Parts

·                  2 Tyvaso Inhalation Devices

·                  2 AC Power Adapters

·                  1 Rechargeable Battery Pack

·                  1 Car Power Cord

·                  1 Leather Carrying Case

·                  32 Medicine Cups

·                  64 Filter Membranes

·                  1 Nose Clip

·                  1 Measuring Cup

·                  1 Safety Box

·                  2 Sets of Safety Plugs

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

I. DISTRIBUTION SERVICES

 

SERVICE

 

DESCRIPTION

Development, Implementation and Management of internal requirements

 

·      Hiring and ongoing participation in training of staff related to UT
Product. Distributor will maintain, throughout the Territory, adequate order
fulfillment staff who are adequately trained on PAH and UT Product.

 

·      Data and System set up to support timely and appropriate delivery of all
required reports and data.

Account Management

 

·      Call Center staffed to meet nationwide business hours of customer base

 

·      Online Order functionality, including inquiry features (not available at
Memphis location)

 

·      Active management of Customer Relationships including but not limited to:
responding to Product Inquiries; triage to clinical support for physicians and
patients as appropriate; triage to sales and/or reimbursement support as
provided by UT; designated account managers by disease state, etc.

Rush/Special Order

 

Orders that are received and processed outside normal parameters, such as
expedited shipping, special instructions, etc. or at UT’s requests. This service
should include Saturday delivery service as well as early AM delivery options as
requested.

Product Storage

 

Controlled temperature Product storage.

Order Processing

 

Order is defined as a shipment to a unique address that leaves the distribution
center, regardless of the number of cartons or packages that constitute that
shipment and/or the number of inbound requests for said Order. Line is defined
as each SKU or product line picked on the order.

Receiving

 

Receiving product into the warehouse, including review and monitoring of any
temp tale devices used in shipments to assure proper specifications were
maintained for inbound receipts

Packing Supplies

 

Any packing materials that Distributor must provide for to ship Products.
Review and provision of packaging and shipping materials to assure adherence to
temperature and handling specifications.

 

18

--------------------------------------------------------------------------------


 

SERVICE

 

DESCRIPTION

Credit/Rebill Transactions

 

Any UT requested/caused credit or rebill transactions keyed in the system.

RGA Initiation

 

RGA: Returned Goods Authorization.
Processing return request from customer and sending the customer an RGA if at
request of or as the result of an issue caused by UT.

Return Processing

 

Receipt of physical return at the distribution center; includes itemizing
contents of the return if at request of or as the result of an issue caused by
UT.

Returns Storage

 

Returns Storage, including providing controlled room temperature pallet storage
in Distributor morgue until product is returnable to UT along with tracking of
return quantities and reasons.

Chargeback Processing

 

Process chargebacks, if applicable, to manufacturer or designee.

Daily and Monthly Reports

 

See Exhibit E and F for reporting details.

Inventory Management

 

In accordance with Section 1.2, establish mechanism to ensure appropriate
inventory to meet the needs of the Customers

 

II.  [***]

 

III. SERVICE FEES

 

For sales to specialty pharmacies, Distributor will provide the Services
described in Section I of this Exhibit B, and UT agrees to pay a Service Fee of
[***] basis points from the WAC price for each Product purchased net returns for
the Products defined below. Distributor will invoice UT monthly for this Service
Fee.

 

·                  Remodulin 1MG VL

·                  Remodulin 2.5MG VL

·                  Remodulin 5MG VL

·                  Remodulin 10 MG VL

·                  Tyvaso 2.9ML ampules (4pack)

·                  Tyvaso starter kit

·                  Tyvaso refill kit

·                  Orenitram 5.0 MG tablet

·                  Orenitram 2.5MG tablet

·                  Orenitram 0.25MG tablet

·                  Orenitram 0.125MG tablet

·                  Orenitram 1MG tablet

 

The Service Fee is compensation to Distributor for all services described in
exhibits and herein, except as otherwise noted below:

 

19

--------------------------------------------------------------------------------


 

Custom Reports

 

UT to pay Distributor $[***]/hour

 

Fee for reports created that are not part of the standard reports provided by
Distributor. Hourly report creation fees assessed for initial report creation
but not thereafter for running the same report.

Custom Development Services

 

UT to pay Distributor $[***]/hour

 

Fee for customized processes developed at UT’s request. Hourly fees will be
assessed and approved by UT before development work is to begin.

[***]

 

[***]

 

[***]

 

20

--------------------------------------------------------------------------------


 

EXHIBIT C

CUSTOMER LISTING

 

·                  Hospitals

·                  FSS (including VA and 340B)

·                  Specialty Pharmacies limited to the following:

·                  Accredo Health Group

 

21

--------------------------------------------------------------------------------


 

EXHIBIT D

UT WARRANTY

 

UT warrants that all of its UT Product shall as of the date such UT Product
leaves UT’ s facility:

 

(i)             be free from defects in design, material and workmanship,
(ii) be in compliance with all applicable law and regulation, including without
limitation all regulatory requirements of the FDA, including those related to
the adulteration or misbranding of UT Product within the meaning of Section 501
and 502 of the Food Drug and Cosmetics Act, (iii) not be articles which may not
be introduced into interstate commerce pursuant to the requirements of Sections
505, 514, 515, 516 or 520 thereof, and (iv) be manufactured in accordance with
current FDA Good Manufacturing Practice as required by 21 C.F.R. 210 and 820.

 

22

--------------------------------------------------------------------------------

 

EXHIBIT E

DATA SPECIFICATIONS

 

Shipment

 

Field Name

 

Data Type

 

Required

 

Description

Ship Date

 

Date

 

Y

 

MMDDYYYY

Quantity Shipped

 

Numeric

 

Y

 

Including negative quantities

Customer #

 

Numeric

 

Y

 

CSD Ship To Account #

Ship to Name

 

Varchar

 

Y

 

 

Ship to Address #1

 

Varchar

 

Y

 

 

Ship to Address #2

 

Varchar

 

N

 

Field labeled “Additional Heading”

Ship to City

 

Varchar

 

Y

 

 

Ship to State

 

Varchar

 

Y

 

 

Ship to Zip

 

Numeric

 

Y

 

5 digits only

Ship to Phone

 

Varchar

 

N

 

 

Bill to Name

 

Varchar

 

Y

 

 

Bill to Address #1

 

Varchar

 

Y

 

 

Bill to Address #2

 

Varchar

 

N

 

Field labeled “Additional Heading”

Bill to City

 

Varchar

 

Y

 

 

Bill to State

 

Varchar

 

Y

 

 

Bill to Zip

 

Numeric

 

Y

 

5 digits only

NDC Number

 

Varchar

 

Y

 

 

HIN #

 

Varchar

 

N

 

 

DEA#

 

Varchar

 

N

 

 

NPI #

 

Varchar

 

N

 

 

Warehouse

 

Varchar

 

Y

 

Warehouse location shipped from

Lot#

 

Varchar

 

Y

 

 

Lot Expiration Date

 

Varchar

 

Y

 

 

Invoice #

 

Numeric

 

Y

 

Document #

Order #

 

Numeric

 

Y

 

 

 

Format

 

CSV

Frequency

 

Daily & Monthly

Distribution

 

FTP or email

Products to Report

 

TBD

File Name

 

CURASCRIPT_SD_SHIPMENT_DRUGXXXX_MMYYYY.CSV (monthly) or
CURASCRIPT_SD_SHIPMENT_DRUGXXXX_MMDDYYYY.CSV (daily)

Other

 

Zero byte file if no records exist
Include column headings in report
Report shipments from all shipping locations

 

23

--------------------------------------------------------------------------------


 

EXHIBIT E (CONT.)

DATA SPECIFICATIONS

 

Field Name

 

Data Type

 

Required

 

Description

NDC #

 

Varchar

 

Y

 

 

Drug Name

 

Varchar

 

Y

 

 

Reporting Period Start Date

 

Date

 

Y

 

MMDDYYYY

Reporting Period End Date

 

Date

 

Y

 

MMDDYYYY

Reporting Date

 

Date

 

Y

 

MMDDYYYY

Warehouse Name

 

Varchar

 

Y

 

 

Quantity On Hand

 

Numeric

 

Y

 

If none then “0”

Quantity Received

 

Numeric

 

Y

 

If none then “0”

Quantity On Order

 

Numeric

 

Y

 

If none then “0”

Quantity Adjustment

 

Numeric

 

Y

 

If none then “0”; include negative quantity

Quantity Shipped

 

Numeric

 

Y

 

If none then “0”

Quantity Transferred

 

Numeric

 

Y

 

If none then “0”

Quantity Returned

 

Numeric

 

Y

 

If none then “0”

 

Format

 

CSV

Frequency

 

Daily & Monthly

Distribution

 

FTP or email

Products to Report

 

TBD

File Name

 

CURASCRIPT_SD_INVENTORY_DRUGXXXX_MMYYYY.CSV (monthly) or
CURASCRIPT_SD_INVENTORY_DRUGXXXX_MMDDYYYY.CSV (daily)

Other

 

Zero byte file if no records exist
Include column headings in report
Report inventory for all shipping locations

 

24

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[***]

 

25

--------------------------------------------------------------------------------


 

EXHIBIT G

DISTRIBUTOR LOCATIONS

 

Priority Healthcare Distribution Inc.

2297 Southwest Blvd., Suite D

Grove City, OH 43123

614-539-8074 (Phone)

614-539-2798 (Fax)

DEA # RP0334540

HIN #K771N1N00

 

Priority Healthcare Distribution Inc.

2040 W. Rio Salado Parkway, Suite 101A

Tempe, AZ 85281

480-403-3689 (Phone)

480-403-3672 (Fax)

HIN# J343K1E00

 

Priority Healthcare Distribution

1680 Century Center Parkway Ste 8

Memphis, TN 38134

901-385-3600 (Phone)

866-628-8942 (Fax)

DEA # RA0401416

 

Other locations must be mutually agreed to in writing by the Parties.

 

26

--------------------------------------------------------------------------------


 

Exhibit H

 

Adverse Events and Product Complaints Definitions

 

Adverse Drug Experience

 

Includes and adverse experience, LOE pregnancy or medication error, each as
defined below

Adverse Event (“AE”)/Adverse Experience

 

Any untoward medical occurrence in a patient or clinical investigation subject
administered a pharmaceutical product and which does not necessarily have to
have a causal relationship with this treatment.
An adverse event can therefore be any unfavorable and unintended sign (including
abnormal laboratory finding for example), symptom, or disease temporarily
associated with the use of a medicinal product, whether or not related to the
use of the medicinal product.

Lack of Effect repot (“LOE”)

 

A report of a situation where there is apparent failure of the company product
or medicinal technology to bring about the intended beneficial effect on
individuals in a defined population with a given medical problem, under ideal
condition of use.

Medication Error

 

Any preventable event that can cause or lead to inappropriate medication use or
patient harm while the medication is in the control of a healthcare
professional, patient or consumer.

Special Situations

 

Special Situations are not AEs but are similar to “events of special interests”
that require similar reporting to regulatory authorities worldwide & they are:
use of product during pregnancy/breastfeeding, product overdose (accidental or
intentional), product misuse/abuse (accidental or intentional), Off Label
product use (product used for indication not approved in USPI), accidental or
occupational exposure.

Product Complaint (“PC”)

 

Information concerning any incident that causes the drug or its label to be
mistaken for, or applied to another article, and bacteriological contamination,
or any significant changes in distributed drug product (chemical, physical,
deterioration or

 

27

--------------------------------------------------------------------------------


 

 

 

other change), and or failure of a batch of distributed drug product to meet
specifications established for it in the application.

 

28

--------------------------------------------------------------------------------
